     Case 1:17-cv-00840-VSB Document 145 Filed 11/27/19 Page 1 of 2



                              HANG & ASSOCIATES, PLLC
                                  ATTORNEYS AT LAW
                               136-20 38th Avenue, Suite 10G
                                 Flushing, New York 11354

                                      November 27, 2019

Jiajing Fan, Esq.                                                       Application denied as moot.
Tel : (718) 353-8588
Fax: (718) 353-6288
Email: jfan@hanglaw.com
                                                                                                      12/2/2019
VIA ECF:
Hon. Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                Re: Wang et al. v. Shun Lee Palace Restaurant, Inc. et al.;
                                Case No. 17-cv-840 (VSB)
                             Joint Letter re Motion to Consolidate

 Dear Judge Broderick:

        Hang & Associated, PLLC (hereafter “Hang Law”) is counsel to plaintiffs Li Weng,
Jing Guan, Ya Qiang Zhang, Hui Min Zhao, Jun Ling Zhao, Hui Liang Zhao, Cheng Xia
Wang, Ze Jun Zhang, Jun Qing Zhao, Bao Guo Zhang and Chunlin Zhang in the above
referenced matter.

       We write to respectfully request the Court to order the counsel for the other Plaintiffs
Troy Law, PLLC (hereafter “Troy Law”) to response to Hang Law’s emails and co-operate
to work on the consolidated complaint, which should be filed on November 29, 2019.

         On November 7, 2019, Parties appeared in the Status Conference of this case. After
the conference, the attorney in Troy Law, Mr. Aaron B. Schweitzer asked Hang Law to share
a word version of their proposed Second Amended Complaint in the matter of Zhang et al v.
T & W Restaurant, Inc. trading as Shun Lee West et al, so that he as the lead counsel, can propose
a draft of complaint. Hang Law, with good faith, did so at the next day of November 8, 2019.
(Ex. 1)

        On November 18 and 19, 2019, Hang Law emailed Troy Law to follow up with the
Consolidated complaint draft, and was informed that Mr. Schweitzer was in a trial. Hang Law
was left no choice but to file letter motion for extension, which leads to the updated due date
as November 29, 2019. (Ex. 2)
     Case 1:17-cv-00840-VSB Document 145 Filed 11/27/19 Page 2 of 2



       On November 25 and 26, 2019, Hang Law emailed Troy Law to inquire about the
consolidated complaint, and got no reply. (Ex. 3)

        Hang Law has been trying to comply with Your Honor’s order with good faith, yet is
not able to do so with the Troy Law’s passive actions.

        Given the fact that November 28 is Thanksgiving Day and November 29 is the due
date for such consolidated complaint, we respectfully ask Your Honor’s help, to order Troy
Law to send a draft of consolidated complaint as soon as possible.

       We appreciate Court’s attention and time on this matter.

                                                            Very Truly Yours,

                                                            /s/ Jiajing Fan ___
                                                            Jiajing Fan, Esq.
                                                            Attorney for Plaintiff
